Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 01/27/2021.  Claims 1, 3, 4, 6-13 and 17-20 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 7, 9-13 and 17-20 are allowable because the prior art fails to teach or suggest a method, comprising: receiving a request from a user to download a media asset at a first future time, wherein the media asset includes a plurality of embedded advertisements and the media asset is downloaded at the first future time based on receiving the request; based on downloading the media asset at [[a]] the first future time, determining, at a second future time and based on user-specific update criteria, whether an embedded advertisement in the plurality of embedded advertisements needs to be updated by: retrieving, from a user profile, a threshold period of time; retrieving, from metadata for the embedded advertisement, an age of the embedded advertisement; comparing the age of the embedded advertisement with the threshold period of time; and in response to determining that the age of the embedded advertisement exceeds the threshold period of time, determining that the embedded advertisement in the media asset needs to be updated; based on determining the embedded advertisement needs to be updated, replacing the embedded advertisement with an updated embedded advertisement in the media asset, wherein the updated embedded advertisement is retrieved from an online database using the user-specific update criteria, as recited in the claims.
Claims 4, 6 and 8 are allowable because the prior art fails to teach or suggest a method, comprising: receiving a request from a user to download a media asset at a first future time, wherein the media asset includes a plurality of embedded advertisements and the media asset is downloaded at the first future time based on receiving the request; based on downloading the media asset at the first future time, determining, at a second future time and based on user-specific update criteria, whether an embedded advertisement in the plurality of embedded advertisements needs to be updated; based on determining the embedded advertisement needs to be updated, replacing the embedded advertisement with an updated embedded advertisement in the media asset, wherein the updated embedded advertisement is retrieved from an online database using the user-specific update criteria by: retrieving, from the online database, a candidate advertisement from a plurality of advertisements; comparing the candidate advertisement with a popularity advertising criteria from the user-specific update criteria; determining, from the comparison, whether the candidate advertisement meets the popularity advertising criteria; and in response to determining that the candidate advertisement meets the popularity advertising criteria, setting the updated advertisement to be the candidate advertisement, as recited in the claims.
The closest prior art, Berger et al. (US 2015/0325268), discloses downloading a media asset including embedded advertisements and replacing the embedded advertisements with updated advertisements.  However, Berger et al. does not disclose a user profile storing a threshold period of time after which to update the embedded .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425